Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Zhang et al. (US 2018/0002986) and Richert (US 10494875), as discussed in the action dated 1/6/21.
The prior art of record fails to disclose, alone or in combination, the key features of “a plurality of fluid outlets, wherein a single one of the plurality of fluid outlets is disposed within each of the plurality of channels” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “a plurality of fluid outlets, wherein a single one of the plurality of fluid outlets is disposed within each of the plurality of channels” in combination with the other limitations currently presented in the combination of claim 12.
The prior art of record fails to disclose, alone or in combination, the key features of “a plurality of fluid outlets, wherein a single one of the plurality of fluid outlets is disposed within each of the plurality of channels” in combination with the other limitations currently presented in the combination of claim 17.
The prior art of record fails to disclose, alone or in combination, the key features of “a single fluid outlet mounted in a bottom wall of each of the plurality of channels within the cone region, each fluid outlet being directed downstream of each of the plurality of channels and configured to discharge a compressible circulation medium into each of the plurality of channels to evacuate the rock cuttings” in combination with the other limitations currently presented in the combination of claim 22.
The prior art of record fails to disclose, alone or in combination, the key features of “a single fluid outlet is mounted within each of the at least two channels near the closed of the channel in the cone region; the method comprising: rotating the PDC drill bit about its central axis to cause the plurality of PDC cutters to shear rock to form rock cuttings, the rock cuttings falling into the plurality of channels; and pumping a compressible circulation medium through the fluid outlet mounted in a bottom wall of each of the plurality of channels to evacuate the rock cuttings from the plurality of channels” in combination with the other limitations currently presented in the combination of claim 23.
The prior art of record fails to disclose, alone or in combination, the key features of “placing a single fluid outlet within and near the closed end of each of the plurality of channels and orienting it each fluid outlet away from the closed end and the PDC cutters mounted along the leading each of the adjacent blade” in combination with the other limitations currently presented in the combination of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676